Citation Nr: 1104729	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to December 
1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The Board notes that additional issues were included in the 
rating decision; however, only the issue of entitlement to 
service connection for degenerative disc disease of the lumbar 
spine was included in the May 2005 Notice of Disagreement.  

On the VA Form 9 received in July 2006, the Veteran indicated 
that he wanted a Board hearing.  In June 2007, the Veteran 
submitted a statement and indicated that he wanted to withdraw 
his hearing request.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with appellate 
review.  38 C.F.R. § 20.702(e) (2010).

Additional evidence was submitted by the Veteran's representative 
in January 2010, following certification of the appeal to the 
Board.  The Veteran did not provide a waiver of RO consideration 
of the evidence.  See 38 C.F.R. § 20.1304(c) (2010).  The 
additional evidence, which consists of a Memo written by a 
private physician is favorable to the Veteran.  As the Board is 
granting the Veteran's claim, there is no prejudice to the 
Veteran in considering this evidence in the first instance.  
Therefore, The Board finds that referral to the RO for initial 
review is not required.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The competent evidence of record is in relative equipoise as to 
whether degenerative disc disease of the lumbar spine is related 
to service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§  1110, 1111, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

In this case, the Veteran asserts that service connection is 
warranted for a lumbar spine disability.  Service connection may 
be granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The service treatment records show that in September 1974, the 
Veteran reported that he did not have recurrent back pain and a 
clinical evaluation of his spine was normal.  In October 1974, 
the Veteran complained of pain in the coccyx after he struck the 
edge of a fox hole.  The impression was a bruise.  In November 
1975, the Veteran attempted to lift a can of paint that contained 
chains instead of paint and strained his lower back.  He also 
reported in November 1975 that he fell on his lower back three 
weeks prior and had localized low back pain.  Veteran was treated 
for a low back strain.  He was medically qualified for limited 
duty and could not lift over 15 pounds for 4 weeks.  A 
radiologist report revealed no significant abnormalities.  In 
March 1976, the Veteran reported recurrent back pain.  In July 
1976, the clinical evaluation of the spine was normal.  

In a February 2005 VA Compensation and Pension Examination, the 
examiner reviewed the claim file.  The examiner noted that the 
Veteran hurt his back in service in November 1975, was treated 
conservatively and was able to return to service.  The examiner 
also noted the Veteran's complaints of recurrent back pain and 
the normal x-ray in service.  The Veteran reported that he had 
intermittent problems with his back after separation from 
service.  In the early 1980's the Veteran had a slipped disc as a 
result of an employment injury.  He was treated at the VA 
hospital and ordered to bed rest for 7 days.  The symptoms 
resolved and the Veteran returned to normal work.  He began to 
receive Social Security benefits for his heart and back in 2000.  
The Veteran had complaints of fairly constant pain in the lower 
back, which was aggravated by bending and lifting.  After 
physical examination, the Veteran was diagnosed with degenerative 
disc disease of the lumbar spine.  The VA physician considered 
the three relatively minor incidents involving his back in 
service.  The VA physician also considered the slipped disc 
diagnosed in the 1980s following an on-the-job injury.  The VA 
physician compared the injuries in service and the post-service 
injury and concluded that the Veteran's current back problems 
were attributable to the event which occurred after service.  The 
VA physician opined that there was no good evidence linking the 
present back condition to events which occurred while he was in 
service.  The VA examiner concluded that the current back 
problems all came about as a result of the injury in the 1980s.  

In a Memo submitted in January 2010 by the Veteran's 
representative, a private physician indicated that she reviewed 
the claims file and pertinent medical records.  She noted the 
Veteran's in-service injuries in October 1974 to the coccyx, in 
November 1972 after lifting a heavy can and in November 1975 
after a fall.  The physician considered the normal x-rays in 
service and the Veteran's complaints of back pain in March 1976.  
The physician also considered the on-the-job injury to his back 
in 1985.  She noted that the VA treatment records revealed a 
diagnosis of degenerative joint disease of the back as early as 
August 2003.  Further, she reviewed the February 2005 VA 
examination.  The physician explained that low back pain is quite 
a complex condition involving bones, muscles, tendons, discs, 
nerves, blood vessels and other soft tissue.  She also noted that 
the degree and nature of an injury often predicts the extent of 
instability of these structures and in some cases can result in a 
chronic back condition that predispose to the development of 
further injury.  Further, it is difficult to determine with any 
degree of certainty the extent of injury that was sustained when 
the Veteran was struck his lower back on the edge of a foxhole 
and while lifting a heavy object in service.  Lastly, the private 
physician explained that back injuries could result in self-
limiting conditions that resolve over a short period of time, 
could affect the musculature resulting in a chronic condition and 
also could affect the integrity of the bony structures and discs 
and predispose to early degenerative changes.  

The private physician concluded that the medical evidence of 
record revealed that the Veteran was evaluated during service for 
back injuries.  He also was evaluated for recurrent back pain 
during service.  Several years after service, he suffered another 
back injury.  During the spine evaluation in 2005 he complained 
of constant low back pain.  There was evidence on physical 
examination of paravertebral spasm and reduced range of motion of 
the lumbar spine.  The radiological findings were consistent with 
degenerative disc disease of the lumbar spine.  The private 
physician concluded that it was reasonable to conceive that the 
in-service injury as described by the Veteran potentially 
impacted the spine, resulted in pathologic changes over a period 
of time and predisposed to recurrent episodes of low back pain.  
The physician concluded that it was as likely as not that the 
Veteran's in-service low back injury contributed to his back 
condition with subsequent radiological changes seen in the spine.  

In this case, the Veteran has a current diagnosis of degenerative 
disc disease of the lumbar spine.  There were also incidents and 
injuries in service as well as after service.  Therefore, the 
remaining question is whether there is medical evidence of a 
nexus between the claimed in-service injury and the current 
disability.  

Based on the foregoing, the Board finds that the evidence of 
record is in relative equipoise as to the etiology of the 
Veteran's degenerative disc disease of the lumbar spine.  

Initially, the Board notes that both the VA and private medical 
opinions are adequate.  They are based upon consideration of the 
Veteran's prior medical history and examinations, and also 
describe the disability, in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examinations contain clear conclusions with supporting data, and 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra. (a 
medical opinion must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions).  
Both examiners provided a rationale for their conclusions.  As 
such, the Board finds that both the private and VA examinations 
are probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

As such, the Board accords equal probative weight to the medical 
opinions and finds that the evidence is at least in equipoise as 
to the etiology of the Veteran's lumbar spine disability.  
Therefore, the evidence of record does not preponderate against 
the Veteran's claim.  As the Board resolves all reasonable doubt 
in favor of the Veteran regarding the etiology of his lumbar 
spine disability, service connection for degenerative disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, (2010).


ORDER

Service connection for residuals of back injuries in service is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


